Citation Nr: 9932263	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  96-47 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a seizure disorder 
and blackouts.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) and depression, current evaluated as 
30 percent disabling.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from January 1965 to January 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for a back disorder.  The veteran has also appeal rating 
decisions in which the RO denied service connection for 
blackouts and seizures and assigned a 30 percent rating for 
PTSD.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (no the United States Court of 
Appeals for Veterans Claims, hereinafter referred to as the 
Court) held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
laws and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The record contains no competent medical evidence or 
opinion that the veteran's current disability from a seizure 
disorder and blackouts is related to any disease or injury he 
incurred during his active military service.

2.  The veteran's disability from PTSD and depression is 
manifested by flattened affect, disturbances of motivation 
and mood, difficulty in establishing and maintaining 
effective work and social relationships, with psychoneurotic 
symptoms which so reduce his reliability, flexibility, and 
efficiency levels as to result in considerable industrial 
impairment.

3.  In a December 1973 rating decision which the veteran did 
not appeal, the RO denied entitlement to service connection 
for a back disorder.

4.  Since the December 1973 rating decision which denied 
service connection for a back disorder, the veteran has 
submitted new evidence which bears directly and substantially 
on the issue of entitlement to service connection for a back 
disorder.

5.  The record contains some medical evidence that the 
veteran has current disability from a back disorder, 
testimony that he sustained a back injury during his active 
military service, and medical evidence of a nexus between his 
current back disability and the in-service injury.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
seizure disorder and blackouts is not well grounded.  
38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

2.  The criteria for an increased rating of 50 percent, but 
no higher, for PTSD and depression have been met.  
38 U.S.C.A. §§  1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (1998).

3.  The December 1973 rating decision in which the RO denied 
entitlement to service connection for a back disorder is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1998).

4.  The veteran has submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).

5.  The claim of entitlement to service connection for a back 
disorder is well grounded. 38 U.S.C.A. §§ 101(16), 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Seizure Disorder and Blackouts

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1996).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claim of entitlement to service connection for a 
seizure disorder and blackouts is not well grounded.  
Although the RO did not specifically state that it denied 
such claim on the basis that it was not well grounded, the 
Board concludes that this error was not prejudicial to the 
claimant.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(deciding that the remedy for the Board's deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error).  While the 
RO denied service connection on the merits, the Board 
concludes that denying the claim because the claim is not 
well grounded is not prejudicial to the appellant, as the 
appellant's arguments concerning the merits of the claim 
included, at least by inference, the argument that sufficient 
evidence to establish a well-grounded claim is of record.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claim is well 
grounded.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in the claims form he 
completed, in its notice of rating decision dated in January 
1997, and in the statement of the case.  The discussion below 
informs the veteran of the types of evidence lacking, and 
which he should submit for a well-grounded claim.  Unlike the 
situation in Robinette, in this case the veteran has not 
advised VA of the existence of any particular evidence which, 
if obtained, would render his claim well-grounded.

The veteran contends that he has current disability from 
blackouts and seizures as a result of a head injury he 
sustained during his active military service.  He testified 
in September 1996 that he was knocked down a hatch of a ship 
by an explosion and sustained head and back injuries.  He 
further testified that he was later told that he had 
sustained a concussion.  He stated that he had had blackouts 
ever since.

Service medical records show that the veteran was 
hospitalized in September 1966 for treatment of depression.  
At that time, he gave no history of a head injury.  Because 
of a family history of epilepsy, he was tested with an 
electroencephalogram (EEG). The EEG was normal.

The earliest dated medical evidence contained in the claims 
folder which indicates that the veteran had disability from 
blackouts was made in 1994.  When seen by a private physician 
in June 1994, the veteran gave a history of being hit by an 
automobile 10 days earlier.  On the day following the 
accident, he had two episodes of blacking out.  The physician 
listed syncope among his diagnostic impressions.  A letter 
dated in July 1994 indicates that the veteran had been 
advised to see a neurologist for evaluation of blackouts.  
When seen by a neurologist in September 1994, the veteran 
complained of recent episodes of blacking out.  The 
neurologist expressed her opinion that the veteran was not 
having seizures and that his history was most consistent with 
postural hypotension.  An EEG conducted in September 1994 was 
normal.

During a VA neurology consultation in November 1995, the 
veteran reported having post-concussive syncopal episodes 
since June 1994 after being struck by an automobile.  
Subsequently dated VA outpatient treatment records document a 
history of blackouts with onset in June 1994.  During a 
neurology consultation in April 1996, the veteran reported 
having three episodes of syncope in one month.  The examiner 
noted an impression of rule out seizure disorder.  Dilantin 
was prescribed.  Notes dated in July 1996 indicate that the 
veteran continued to have complaints of black outs despite 
Dilantin therapy.  When seen by a VA neurologist in September 
1996, the veteran gave a history of blackouts spells since a 
head injury in Vietnam.  He was currently taking Tegretol.  
The examiner reported an impression of probable frontal lobe 
epilepsy.

During a VA neurological examination in August 1997, the 
veteran told the examiner that he had had black outs since 
1964.  He reported that he currently had approximately eight 
"spells" per month.  A neurological examination was 
unremarkable.  The examiner recorded a diagnosis of  episodic 
loss of consciousness, most consistent with syncope.  The 
report of a VA general medical examination conducted in 
August 1997 contains a diagnosis of history of syncope.

The veteran testified before the undersigned member of the 
Board in July 1999.  He again asserted that the onset of his 
blackouts was after he was knocked into a ship's hatch by an 
explosion during combat in Vietnam.  He attributed his 
current symptoms to a head injury he was told he sustained.

The Board has reviewed the entire record and finds no 
competent medical evidence or opinion that the veteran's 
disability from black out spells or seizures is related to 
any disease or injury he incurred during his active military 
service.  The veteran's own assertions that he has current 
disability from blackouts or a seizure disorder as a result 
of an in-service injury are afforded no probative weight in 
the absence of evidence that he has the expertise to render 
opinions about the etiology of his symptoms.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The history of in-service 
onset of blackouts or a seizure disorder, as reported by the 
veteran and recited by medical examiner's in the more 
recently dated medical records, without further medical 
comment, does not constitute the medical evidence which is 
required to support a well-grounded claim.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995).

The Board finds that the record contains no competent medical 
evidence or opinion that the veteran's claimed current 
disability from blackouts or a seizure disorder is rated to 
any disease or injury he incurred during his active military 
service.  The third element of the Caluza analysis is 
unsatisfied.  The Board concludes that the claim for service 
for blackouts and a seizure disorder is not well grounded.

II.  Increased Rating for PTSD and Depression

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
from PTSD and depression within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); cf. Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well-
grounded claim for an increased rating).  The Board is 
satisfied that all appropriate development has been 
accomplished and that VA has no further duty to assist the 
veteran in developing facts pertinent to his claim.  The 
veteran has not advised VA of the existence of additional 
evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

As noted above, the veteran was hospitalized during his 
active military service for treatment of symptoms diagnosed 
as depressive reaction.  He was granted entitlement to 
service connection for depressive reaction by the RO's June 
1967 rating decision.  Initially, the associated disability 
was rated 10 percent disabling.  However, effective in May 
1968, the rating was reduced to zero percent.  The zero 
percent rating remained in effect until October 1995.  In a 
May 1996 rating decision, the rating was increased to 10 
percent, effective from October 30, 1995.   By rating 
decision dated in October 1996, the veteran was granted 
service connection for PTSD.  His disability associated with 
PTSD and depressive reaction was rated 30 percent, effective 
from October 10, 1995. 

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for mental disorders which were pending on 
November 7, 1996, it well be necessary to determine whether 
the amended regulations or the previously existing 
regulations are more favorable to the claimant.  The General 
Counsel of VA, in a precedent opinion, has held that the 
determination of whether an amended regulation is more 
beneficial to a claimant than the prior provisions must be 
made on a case-by-case basis.  VAOPGCPREC 11-97 (O.G.C. Prec 
11-97).  According to the cited opinion, when there is a 
pertinent change in a regulation while a claim is on appeal 
to the Board, the Board must take two sequential steps.  
First, the Board must determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation.  Second, the Board must apply the more favorable 
provision to the facts of the case.  As the veteran's claim 
for an increased rating for his service-connected 
neuropsychiatric disorder has been pending since October 
1995, his disability has been evaluated by the RO utilizing 
both the former and the revised regulations for rating such 
disorders.

Under the former rating criteria, a 100 percent rating is 
assigned for depressive reaction when, by reason of 
psychoneurotic symptoms, the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; or when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
when the affected individual is demonstrably unable to obtain 
or retain employment.  The Court, in Johnson v. Brown, 7 Vet. 
App. 95 (1994), held that these criteria for a 100 percent 
rating are each an independent basis for granting a 100 
percent rating.  A 70 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired, or the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment to obtain or retain 
employment.  A 50 percent evaluation will be assigned when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired or where, 
by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 30 percent 
rating is assigned where there is definite impairment of the 
ability to establish or maintain effective and wholesome 
relationships with people, or where the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion dated November 9, 1993, the 
General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93) (Nov. 9, 
1993), 57 Fed.Reg 4753 (1994).

Effective November 7, 1996, the rating criteria for the 
evaluation of mental disorders were revised.  61 Fed. Reg. 
52965 (1996).  A 100 percent rating is assigned for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for name of 
close relatives, own occupation, or own name.  A 70 percent 
rating is assigned for occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as irritability, with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships.  A 50 percent rating is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent rating is assigned where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
direction, recent events).

The Board has reviewed the entire record and finds that the 
veteran disability from PTSD and depression is manifested by 
flattened affect, disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships.  During a PTSD examination in March 
1996, he reported decreased interest in activities and 
socializing.  He felt distanced from family members.  He 
complained of irritability and outbursts of anger.  He had 
difficulty with concentration.  Psychological test results 
indicated he was experiencing disabling anxiety and 
depression.  Fatigue, exhaustion, and weakness were common.  
The examiner reported a diagnosis of chronic, moderate PTSD.  
On a scale used to measure overall functioning (GAF), the 
examiner reported a score indicative of serious impairment in 
social or occupational functioning such as having no friends 
or being unable to keep a job.

Similar symptoms were reported after the veteran was examined 
in April 1996.  A somewhat higher GAF score was reported, 
indicating moderate symptoms such as flat affect or moderate 
difficulty in social and occupational functioning, such as 
having few friends and having conflicts with peers or co-
workers.

During a VA neuropsychiatric examination in August 1997, it 
was noted that the veteran continued to experience the full 
range of symptoms associated with PTSD including nightmares, 
distress in response to cues reminiscent of Vietnam, 
avoidance of stimuli associated with Vietnam, diminished 
interest in most activities, difficulty attaching to 
significant others, and no clear sense of future goals.  He 
continued to have sleep difficulty, irritability, anger 
outbursts, difficulty concentrating, and mood disturbance 
including depressed mood most days.  The reported diagnosis 
was PTSD of moderate severity.  The reported GAF score 
indicated serious social or occupational impairment.  The 
examiner commented that the veteran was experiencing 
clinically significant levels of depression secondary to 
PTSD.  His PTSD symptoms had "substantially limited" the 
types of jobs he could maintain and complicated his ability 
to seek new employment.

Based on the foregoing, the Board concludes that the criteria 
for a schedular rating of 50 percent have been met under the 
revised rating criteria.  The Board finds that the revised 
regulations are not more or less favorable than the former 
regulations, as the veteran does not meet the criteria for a 
70 percent rating under either regulations.  In the context 
of the revised regulations, there is no showing that the 
veteran has deficiencies in judgment or thinking, or that he 
has symptoms such as: obsessional rituals; illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; or neglect of personal appearance and 
hygiene.  He reported that he has at least some ability to 
maintain effective relationships with his children and his 
estranged wife.

In the context of the former rating criteria, the Board finds 
that the veteran's psychoneurotic symptoms so reduce his 
reliability, flexibility, and efficiency levels as to result 
in considerable industrial impairment.  He also has 
considerable social impairment from his desire for isolation 
and his feelings of estrangement.  However, the Board finds 
that he does not have the severity of symptoms which warrant 
a 70 percent rating.  When examined, he has consistently 
presented as having spontaneous speech, some range of affect, 
and good hygiene.  He has been described as cooperative with 
examiners.  He has not shown psychotic or delusional 
features.  His memory is intact.  Examiners have assessed his 
social and occupational function as only moderately, or at 
worse seriously impaired.  The Board concludes that the 
criteria for a rating in excess of 50 percent are not met 
under either the former or the revised rating criteria.

In reaching its decision, the Board has considered the 
complete history of the veteran's mental disorder as well as 
the current clinical manifestation and the effect the 
disability may have on his earning capacity.  38 C. F. R. 
§§ 4.1, 4.2 (1998).  The Board has also considered the 
provisions of 38 C.F.R. § 4.7, which provide for assignment 
of the next higher evaluation where the disability picture 
more closely approximates the criteria for the next higher 
evaluations.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  In the absence of a disability 
picture approximating the symptomatology described in the 
revised criteria, and absent a showing of more than 
"considerable" social and industrial impairment, the 
veteran's disability from depressive neurosis, as discussed 
above, does not approximate the criteria for the next higher 
schedular evaluation of 70 percent.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

In this case, the rating schedule is not inadequate, as it 
does provide for higher ratings, up to 100 percent, when the 
required manifestations are shown.  In addition, the 
veteran's disability picture is not so exceptional or unusual 
as to render impractical the application of regular schedular 
standards.  The veteran has not required frequent periods of 
hospitalization for his PTSD and depression.  In addition, 
although the veteran's PTSD and depression clearly interfere 
with his employment, the disability picture is neither 
exceptional nor unusual.  Therefore, the Board concludes that 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted in this case.

III.  Service Connection for a Back Disorder

The RO disallowed the veteran's claim of entitlement to 
service connection for a back disorder in its December 1973 
rating decision.  The veteran did not file a notice of 
disagreement or perfect an appeal of that decision.  The 
decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302, 20.1103 (1998).  The claim can be reopened only 
with the submission of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

The evidence considered by the RO at the time of its December 
1973 rating decision consisted of service medical records, a 
report of a VA neuropsychiatric examination, and a report of 
an X-ray of the veteran's spine taking in August 1973.

The veteran's service medical records contain no indication 
that he had complaints, diagnoses, or treatment for a back 
disorder during his active military service.  The December 
1967 VA neuropsychiatric examination report contains no 
reference to any such disorder.  An X-ray study done in 
August 1973 was interpreted as showing bilateral 
spondylolysis of the laminae of the fifth lumbar (L5) 
vertebra with an associated spondylolisthesis at the level of 
the L5 and the first sacral vertebra (S1).

In denying service connection for spondylolysis with 
associated spondylolisthesis, the RO's rating Board reasoned 
in December 1973 that service medical records showed no 
complaints or treatment for a back injury.

The evidence received since the August 1973 rating decision 
which denied service connection for a back disorder consists 
of reports of VA examinations, records of VA and private 
outpatient treatment, statements from acquaintances and 
family members of the veteran, and transcripts of the 
veteran's testimony before a hearing officer at the RO and 
before the undersigned member of the Board.  All of such 
evidence is new, as it had not been considered by agency 
decisionmakers at the time of the August 1973 rating 
decision.  In addition, some of such evidence is material, as 
it is probative of the elements of a well-grounded claim.  
During an August 1997 VA examination, the veteran reported 
that he developed back pain in 1991.  He told the examiner 
that his back was injured in 1965 from a mortar explosion.  
He also reported that he injured his back in 1993 when he 
fell from a scaffold and that he reinjured his back when he 
was later hit by a car.  The examiner noted that a computed 
tomography scan taken in May 1996 showed grade one anterior 
spondylolisthesis at L5-S1 related to bilateral, old pars 
intra-articularis defects.  There was an apparent broad based 
disc protrusion at L5-S1.  X-rays also showed 
spondylolisthesis at L5-S1, pars intra-articularis defects at 
L5, and narrowing of the lumbosacral disc space with 
spondylolysis.  The examiner reported a diagnosis of status 
post mortar injury, fall injury at work, and pedestrian motor 
vehicle accident with spondylolisthesis and degenerative disc 
disease.

The veteran testified in September 1996 and in July 1999 that 
he injured his back during a combat operation in 1966 while 
aboard a ship that came under mortar fire.  He stated that he 
was thrown down a hatch by an explosion and injured his back.  
He was treated by a corpsman and was restricted to his bed 
for several weeks and thereafter performed only light duty.  
Documentation received from the U. S. Army & Joint Services 
Environmental Support Group (now the United States Armed 
Services Center for Research of Unit Records) supports the 
veteran's assertions that his ship was involved in a combat 
operation during late March and early April 1966.  The 
veteran's testimony is accepted as credible for the purposes 
of reopening his claim.  The absence of medical records which 
document his claim of a back injury sustained in combat does 
not preclude the grant of service connection if the injury is 
otherwise shown by satisfactory lay or other evidence.  
38 U.S.C.A. § 1154(b) (West 1991).

The Board finds that the veteran has presented new evidence 
which bears directly and substantially on his claim.  The 
Board concludes that the claim is reopened.  The Board 
further concludes that the veteran's claim for service 
connection for a back injury is well grounded.  He has 
current disability from a back disorder.  He has presented 
credible evidence that he sustained a back injury in service.  
A VA medical examiner has implied that his current back 
disability is associated with the in-service injury.

However, there is considerable evidence in the claims folder 
which indicates that the onset of the veteran's back 
disability was after injuries he sustained in 1993 and 1994.  
The examiner who conducted the most recent VA examination 
also indicated that the veteran's current disability is 
attributable, at least in part, to his more recent back 
injuries.  Therefore, the Board concludes that a Remand is 
necessary for further development of this matter.



ORDER

Service connection for blackouts and a seizure disorder is 
denied.

An increased rating of 50 percent is granted for PTSD and 
depression, subject to the controlling regulations applicable 
to the payment of monetary benefits.

The claim of entitlement to service connection for a back 
disorder is reopened.


REMAND

Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the claim, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1998).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
his back disorder.  The RO should take 
all necessary steps to obtain any 
pertinent records which are not currently 
part of the claims folder and associate 
them with the claims folder.

2.  The veteran should be afforded a VA 
examination to identify his current back 
disability and determine whether it is 
related to injury during his military 
service.  The claims folder should be 
made available to and reviewed by the 
examiner.  The examiner should express an 
opinion whether it is as likely as not 
that the veteran's back disorder is 
related to the injury the veteran's 
claims to have sustained from a mortar 
explosion during his active military 
service.  If it is not, the examiner 
should indicate whether it is more likely 
than not that the veteran's current back 
disability is unrelated to an injury he 
sustained during his active military 
service.  A discussion of the facts and 
the medical principals involved will be 
of considerable assistance to the Board.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and re-adjudicate the claim for 
service connection for a back disorder.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

